Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The plaintiff’s evidence presented, prima facie, a question of fact, which should have been submitted to the jury, as to whether or not the respondent was negligent in continuing in its employment and permitting on its premises a person of reckless and mischievous disposition. (Hall v. Smathers, 240 N. Y. 486-489; Swinarton v. Le Boutillier, 7 Misc. 639; affd., 148 N. Y. 752.) Lazansky, P. J., Rich, Hagarty and Carswell, JJ., concur; Kapper, J., dissents and votes to affirm.